Citation Nr: 0027343	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-10 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for a residual scar due to an 
operative excision of a hidradenitis at the left axilla, from 
October 6, 1996?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
granted service connection and assigned a noncompensable 
evaluation for the residual scar, excision left axillary 
hidradenitis, effective from October 6, 1996.  


REMAND

The veteran contends that the service-connected left axilla 
scar is more severe than the current rating, assigned 
following the initial grant of service connection, indicates.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

Initially, the Board points out that the Court has made a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a 
previously service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

From a review of the record, it appears that, for at least 
some period of time prior to and after the October 1996 
surgery, the left axilla scar may have been more severe than 
it is at present.  (See, e.g., the VA operative report dated 
October 15, 1996.)  Subsequent treatment records indicate 
that the scar healed well; however, the length of the period 
during which the scar was more severe is unclear.  The most 
recent medical evidence suggests that the scar is normal.  
Thus, it would appear that a "staged" rating for part of 
the period since October 6, 1996, is warranted, however, the 
evidence currently of record is inadequate for determining 
that rating.  Moreover, although the veteran was afforded VA 
examinations in June 1997 and May 1999, neither examination 
was undertaken for the purpose of determining the severity of 
this particular scar, and the RO has not documented their 
consideration of a staged rating.  Thus, a remand is 
necessary.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

On remand, the RO should specifically consider and document 
the appellant's entitlement to a staged rating and explain, 
with applicable effective date regulations, any change in the 
evaluations during the appeal period.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers who treated him 
for his service-connected left axilla 
scar since October 1996.  After securing 
any necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
If any record specified by the veteran 
cannot be secured that fact should be 
documented in the claims file, and the 
appellant informed in writing.

2.  After completion of the foregoing, 
the veteran should be afforded a VA 
dermatological examination to evaluate 
the severity of his service-connected 
residual scar, status-post operative 
excision hidradenitis, left axilla.  All 
indicated testing in this regard should 
be performed and the claims folder should 
be made available to the examiner for 
review.  All disabling symptoms, such as 
the presence or absence of ulceration, 
exfoliation, disfigurement, repugnancy, 
etc., should be set forth in detail.  The 
examiner should indicate the scar is 
tender and painful or poorly nourished 
with repeated ulceration.  The medical 
basis for all opinions expressed should 
be indicated.  Color photographs of all 
involved areas should be taken and 
included in the claims folder.  The 
examination report should be typed. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  This must include 
consideration of the assignment of a 
staged rating for the left axilla scar.  
If a compensable rating is assigned and 
then later removed as the result of 
subsequent improvement, the RO must 
specifically address the application of 
the due process requirements in 38 C.F.R. 
§ 3.105(e) (1999).  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


